MOORE, P. J.
March 12, 1945, Amalia M. Blackwell was adjudged an incompetent. The Security First National Bank of Los Angeles was appointed guardian of her estate and Olga Hogane, a sister, was made guardian of her person. Pursuant to her own petition she was by order of the court entered on May 21,1946, restored to capacity and mental competency. Her husband, John H. Blackwell, who objected.to her petition, brings the matter here by appeal from the last mentioned order.
The only appeals authorized in guardianship proceedings are those “from an order granting or revoking letters of guardianship; settling an account of a guardian; instructing or directing a guardian; or refusing to make any order heretofore mentioned in this section.” (Prob. Code, § 1630.) The order restoring an incompetent to capacity is not one of the appealable orders mentioned in the cited section. The jurisdiction of this court in probate proceedings cannot be extended to orders or judgments not made appealable by the Probate Code. (Guardianship of Morro, 36 Cal.App.2d 623, 627 [98 *283P.2d 552] ; Guardianship of Reser, 57 Cal.App.2d 935, 936 [135 P.2d 709].) Section 1233, Probate Code, is not applicable inasmuch as appeals in guardianship matters are governed by-section 1630, supra.
It is ordered that this appeal be and it is hereby dismissed.
McComb, J., and Wilson, J., concurred.